                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


                                       :
    UNITED STATES OF AMERICA,          :
         Plaintiff,                    :        No. 3:15-cr-00132 (VLB)
                                       :
         v.                            :
                                       :
    JAMES BRYANT,                      :
        Defendant.                     :
                                       :


                    ARTICULATION OF THE COURT’S RULING ON
       DEFENDANT’S TOTAL OFFENSE LEVEL AND CRIMINAL HISTORY CATEGORY


        The Court sentenced Defendant James Bryant on December 19, 2018. In

doing so, the Court considered Defendant’s United States Sentencing Guidelines

range, which is determined by his total offense level and his criminal history

category (“CHC”).     The parties disagree about Defendant’s criminal history

calculation. Defendant argues that his state court conviction and sentence for

tampering with evidence—cleaning up evidence of the murder of Edward Brooks

in the Miller house basement—is for conduct relevant to the instant offense and

therefore is not a “prior sentence” which should be included in the criminal history

calculation. The Government argues that Defendant’s state court sentence is not

related to Defendant’s federal conviction and therefore should be included in his

criminal history calculation. The Court agrees with Defendant for the reasons

explained below.




                                           1
 
                                         Background

      On July 23, 2015, James Bryant was indicted in this case for conspiracy to

distribute and to possess with intent to distribute cocaine base in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(c) and 846. See [Dkt. 8 (Indictment)]. On March 21,

2016, Bryant pled guilty to that count. See [Dkt. 77 (Minute Entry for Change of

Plea Hr’g); Dkt. 80 (Plea Agreement)].

      The presentence report (“PSR”) prepared by Probation in advance of

Bryant’s sentencing includes two sections under “The Offense Conduct,” one

addressing “The Homicide and Explosion” and the second addressing “The

Conspiracy to Distribute Cocaine Base.” [Dkt. 340 (Final PSR) at 5-10]. The Court

finds that Bryant’s conduct described in both sections is relevant to the crime

Bryant is now being sentenced for and will succinctly describe the salient facts.

      On July 4, 2015, there was an explosion on Wintergreen Avenue in Hamden,

Connecticut. Id. at ¶ 7. An investigation of the explosion uncovered that the

explosion had impacted a body, that of Edward Brooks. Id. at ¶ 11. Prior to the

explosion, Brooks had sustained three gunshot wounds. Id. at ¶ 9. Brooks’s

identity led investigators to his known associate, Christopher Miller, who resided

at 59 Front Avenue, West Haven, Connecticut (the “Miller house”). Id. at ¶ 12. The

police were familiar with the Miller house, as a confidential informant had made

numerous cocaine base purchases there. Id. at ¶ 13.

      At the Miller house, investigators observed a car similar to the one described

by witnesses at the scene of the explosion and further, upon execution of a search

and seizure warrant, found bomb making and drug distribution materials. Id. at ¶¶



                                          2
 
13-14. The investigators also noted eight surveillance cameras on the property. Id.

at ¶ 14-18. Footage from the surveillance camera capturing the internal staircase

leading from the first floor to the basement showed Miller, Brooks, and Bryant

walking down the stairs at the time stamped time of 4:11 a.m.1 Id. at ¶ 19. Bryant

returned upstairs at 4:12 a.m. along with Brooks, who shortly returned downstairs.

Id. At 4:19 a.m. Brooks returns upstairs with Maurice Wearing at 4:19 a.m. Id. At

this point, Miller can be seen standing at the bottom of the stairs rubbing his hands

together before walking off camera. Id. Brooks returns downstairs and walks off

camera at 4:21 a.m. Id. Brooks is not seen on camera again. Id. Miller is seen

walking up the stairs at 4:26 a.m. carrying a firearm and a silencer. Id. The footage

ends at 4:34 a.m. and picks up again at 12:06 p.m. Id. at ¶ 20.

              Miller was charged with and pled guilty in state court to the murder of

Brooks, use of a firearm for a felony, and tampering with physical evidence related

to the above facts. See Connecticut v. Miller, Dkt. No.:AAN-CR15-0089767-T. Miller

pled guilty in federal court to the charge of possession of a firearm and explosive

device in furtherance of a drug trafficking crime. See United State v. Miller, Case

No. 3:15-cr-00132 (VLB). In state court, Wearing has been charged with conspiracy

to commit the murder of Brooks, hindering prosecution in the second degree, and

tampering with physical evidence related to the above facts. See Connecticut v.

Wearing, Case No.: 07150039. Wearing pled guilty in federal court to the charge of

possession of an explosive by a convicted felon. See United States v. Wearing,


                                                            
1
  All surveillance footage time references are from the time stamps, which
investigators determined to be one hour and two minutes behind Eastern Daylight
Time. See [Dkt. 340 at ¶ 18].
                                                               3
 
Case No. 3:15-cr-00132(VLB). Bryant entered an Alford plea in state court for

tampering with physical evidence related to the above facts and was sentenced to

30 months in jail on June 5, 2018. See [Dkt. 340 at ¶ 59].

      After July 4, 2015, investigators interviewed witnesses with information

regarding narcotics trafficking activities at the Miller house. Id. at ¶ 24. Police had

a criminal informant who had been purchasing cocaine base from the Miller house

for more than a year and who recorded a number of purchases from Miller out of

the Miller house. Id. at ¶ 25. The criminal informant led investigators to determine

that Wearing acted as Miller’s drug supplier. Id. at ¶ 26. Text messages recovered

from Miller’s cell phone pursuant to a search warrant showed that Miller was in

frequent contact with Wearing regarding the drug supply, that Miller’s wife, Natali

Martinez, and mother, Deborah Miller, were involved in the drug business, and that

Miller would deploy Bryant and Brooks to deliver crack cocaine to customers. Id.

at ¶ 29. The investigation revealed that Bryant was a member, together with the

others mentioned, of the drug distribution conspiracy operated out of the Miller

house and led by Christopher Miller from September 2014 to July 2015. Id. at ¶ 30.

      In federal court, Bryant was charged with conspiring with Miller and the

others mentioned above to distribute and to possess with intent to distribute

cocaine base in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(C), to which

he pled guilty on March 21, 2016. Bryant is currently before the Court to be

sentenced on that conviction.




                                          4
 
              The Government’s Sentencing Memorandum and Probation’s Addendum to

the PSR represent that Bryant’s total offense level for this conviction is 25.2 See

[Dkt. 347 at 3-4; Dkt. 349 (Addendum to PSR) at 1-2]. They also suggest that his

CHC is IV, taking into account the additional points for Bryant’s 30-month state

court sentence for tampering with physical evidence. See [Dkt. 347 at 4; Dkt. 340

at ¶¶ 60-61]. Defendant’s Sentencing Memorandum argues that Bryant’s CHC is III,

because his sentence for tampering with physical evidence is for conduct relevant

to the instant drug conspiracy offense and therefore cannot be included in the

criminal history calculation. See [Dkt. 342 at 6-7].

                                                               Analysis

              A defendant’s CHC is calculated based on, inter alia, his prior sentences.

See United States Sentencing Guidelines (“U.S.S.G.”) § 4A1.1. The term “prior

sentence” here “means any sentence previously imposed . . . for conduct not part

of the instant offense.” U.S.S.G. § 4A1.2(a)(1). “Conduct that is part of the instant

offense means conduct that is relevant conduct to the instant offense under the

provisions of § 1B1.3 (Relevant Conduct).” U.S.S.G. § 4A1.2 Application Note 1.

Under § 1B1.3, relevant conduct includes “all acts and omissions committed,

aided, abetted, counseled, commanded, induced, procured, or willfully caused by

the defendant” “that were part of the same course of conduct or common scheme

or plan as the offense of conviction.” U.S.S.G. § 1B1.2(a)(1)(A), (a)(2); see also


                                                            
2
 Defendant’s Sentencing Memorandum uses the offense level agreed to in the plea
agreement, 29. See [Dkt. 342 at 6]. After Defendant filed his Sentencing
Memorandum, the Government suggested, and Probation agreed, that a mitigating
role adjustment, a 4-level reduction, is appropriate as a result of Defendant’s minor
role in the criminal activity. See [Dkt. 347 at 3-4].
                                                               5
 
United States v. Thomas, 54 F.3d 73, 83 (2d Cir. 1995). “Thus, a sentence imposed

for conduct that was part of the same course of conduct as the offense of

conviction is not a ‘prior sentence’ within the meaning of Section 4A1.1.” United

States v. Brennan, 395 F.3d 59, 70 (2d Cir. 2005).

      In the Second Circuit, “[a]cts may be found to be part of the ‘same course of

conduct’ if the defendant engaged in a repeated pattern of similar criminal acts,

even if they were not performed pursuant to a single scheme or plan.” Thomas, 54

F.3d at 84; see also United States v. Perdomo, 927 F.2d 111, 115 (2d Cir. 1991) (“The

‘same course of conduct’ concept . . . looks to whether the defendant repeats the

same type of criminal activity over time. It does not require that acts be ‘connected

together’ by common participants or by an overall scheme.”).

      Persuasively, the Eighth Circuit has guided that “[c]onduct resulting in a

prior conviction is not relevant conduct to the instant offense when it is a

‘severable, distinct offense.’” United States v. Stone, 325 F.3d 1030, 1032 (8th Cir.

2003) (quoting United States v. Davidson, 195 F.3d 402, 409 (8th Cir. 1999)).

“Factors useful in determining whether the two offenses are severable and distinct

are temporal and geographic proximity, common victims, common scheme, charge

in the indictment, and whether the prior conviction is used to prove the instant

offense.” Id. (citing United States v. Copeland, 45 F.3d 254, 256-57 (8th Cir. 1995)).

      The offense of conviction here is conspiracy to distribute and to possess

with intent to distribute cocaine base. The disputed prior sentence is Bryant’s state

court sentence for tampering with physical evidence.          Thus, the question is

whether the conduct for which Bryant was sentenced in state court was part of the



                                          6
 
same course of conduct as the drug conspiracy conduct for which this Court now

sentences him.

      Bryant was part of a conspiracy to distribute drugs along with Chris Miller,

Maurice Wearing, Edward Brooks, and others. Wearing supplied Miller with drugs.

And Bryant and Brooks were drug runners for Miller. Bryant and Brooks both also

lived in the Miller house, out of which the Miller drug operation was run, for periods

of time. One night, after learning that Brooks was using drugs, making him an

unreliable and potentially risky runner, Miller killed Brooks in the basement of the

Miller house.    Bryant and Wearing, among others, assisted Miller in the

concealment of the murder of Brooks.

      This clean-up and concealment was in furtherance of the drug conspiracy.

Both the drug conspiracy and the clean-up occurred in the same place and at the

same time by the same people. The conspirators cleaned-up the murder to avoid

detection and investigation of the murder and the murder scene.             Such an

investigation would have at least temporarily, and possibly permanently, curtailed

operation of the drug conspiracy. Thus, Bryant’s participation in the concealment

of the murder was one in a continuing series of acts done by him in furtherance of

the drug conspiracy.     Because the clean-up conduct, for which Bryant was

sentenced in state court, was part of the same scheme or plan as the drug

conspiracy conduct, it is not properly included in Bryant’s CHC calculation.

      This is consistent with decisions by the Second and Eighth Circuits on this

issue. In United States v. Thomas, Defendants Thomas and Reese were charged

and sentenced for uttering forged money orders, and conspiring to do so, from



                                          7
 
April 1990 to May 1991. 54 F.3d at 83. Both Thomas and Reese argued that his

prior conviction was for conduct related to the stolen money orders at issue in the

current case.   Id.   Thomas was previously sentenced for possessing a car

purchased with forged money orders. Id. Reese was previously sentenced for

larceny and possession of property deemed stolen because it was purchased with

stolen money orders. Id. The Court concluded that these prior sentences “arose

out of purchases made between June and October 1990 with some of the forged

money orders that were at issue in the present case,” and were therefore “for

instances of uttering securities at issue here during the period at issue here.” Id.

“Since these prior convictions encompassed some of the conduct for which

Thomas and Reese were convicted in this case, the sentences previously imposed

for that conduct could not properly be considered ‘prior’ sentences within the

meaning of Guidelines § 4A1.2(a)(1) and should not have been taken into account

in calculating their respective CHCs.” Id.

      The Second Circuit came to a similar conclusion in United States v. Brennan.

395 F.3d at 70-71. The defendant had previously been sentenced for bankruptcy

fraud for concealing bearer bonds and casino chips and for money laundering of

the bonds and their proceeds. Id. at 63. The court included that sentence in the

CHC calculation when sentencing the defendant for criminal contempt for violation

of a freeze order on the defendant’s assets—the defendant had failed to declare

certain assets and made transfers in violation of the freeze order. Id. at 63-64. The

Second Circuit found that the defendant’s bankruptcy fraud and criminal contempt

“were part of the same course of conduct, in that they constituted a repeated



                                         8
 
pattern of similar criminal acts.”   Id. at 70 (internal quotations omitted).   “All

involved concealing, laundering, investing, and using of [the defendant’s] assets

for [his] own purposes without the knowledge or consent of the bankruptcy estate

or [his] judgment creditors.” Id. As a result, the Second Circuit concluded that the

sentencing court should not have imposed criminal history points based on the

defendant’s bankruptcy fraud sentence. Id.

      Like in Thomas and Brennan, here, Bryant’s prior sentence arose out of

conduct relevant to the current conviction—had these individuals not been

involved in and seeking to maintain and further the Miller drug conspiracy, the

murder likely would not have taken place and there would be no need for the cover

up. The conduct at issue in both the prior sentence and this conviction were part

of a common scheme and for the purpose of preserving and furthering the drug

conspiracy.

      In contrast, the Eighth Circuit in United States v. Stone concluded that the

defendant’s conduct leading to his driving while intoxicated on marijuana (“DWI”)

conviction and sentence was in no way related to the conspiracy to manufacture

and distribute methamphetamine the court had sentenced him for in the present

case. 325 F.3d at 1031-32. The court found that the defendant’s case was not

analogous to the facts in United States v. Weiland, 284 F.3d 878, 882-84 (8th Cir.

2002), where the court found that Weiland’s state court conviction for possession

of marijuana was relevant conduct—part of a common scheme or plan—to his

federal charge for conspiracy to distribute marijuana and methamphetamine.

Stone, 325 F.3d at 1032. This was because “[n]either the distribution nor the



                                         9
 
possession of marijuana was included in Stone’s indictment” for conspiracy and

the DWI was therefore severable from the drug conspiracy conduct. Id.

      A marijuana DWI is undeniably unrelated to a methamphetamine distribution

conspiracy, as they do not involve similar conduct, are not part of a common

scheme or plan, and the conduct was not aimed at the same purpose.              The

distinctions between the facts in Stone and those here are evident and, unlike in

Stone, Bryant’s tampering with evidence conviction is directly related to and

cannot be severed from the drug conspiracy conduct for the reasons discussed

above.

      Finally, the clean-up conduct does qualify for a 2-level obstruction

adjustment to Bryant’s offense level under Guideline § 3C1.1, which prescribes that

an adjustment should be made for obstructing or impeding the administration of

justice with respect to the investigation, prosecution, or sentencing of the instant

offense of conviction, and the obstructive conduct related to either the defendant’s

offense of conviction and any relevant conduct or a closely related offense.

U.S.S.G. § 3C1.1. Application Note 1 to § 3C1.1 states that “[o]bstructive conduct

that occurred prior to the start of the investigation of the instant offense of

conviction may be covered by this guideline if the conduct was purposefully

calculated, and likely, to thwart the investigation or prosecution of the offense of

conviction.” The Court finds this adjustment applicable here and concludes that

Bryant’s resulting total offense level is 27.




                                          10
 
                                    Conclusion

      For the foregoing reasons, the Court finds that Bryant’s CHC is III, rather

than IV, and his total offense level is 27. Based on these parameters, the Guidelines

range is 87 to 108 months imprisonment.




                                               IT IS SO ORDERED
                                              __________/s/____________
                                              Hon. Vanessa L. Bryant
                                              United States District Judge


Dated at Hartford, Connecticut: December 19, 2018




                                         11
 
